Citation Nr: 0817913	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-00 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  For the period prior to January 9, 2007, entitlement to 
an initial disability rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 

2.  For the period beginning January 9, 2007, entitlement to 
a disability rating in excess of 50 percent for PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma which granted service connection for PTSD with a 30 
percent disability evaluation effective September 1, 2001.  
In December 2003 and August 2006, the Board remanded for 
further development.  Then in April 2007, the RO increased 
the veteran's PTSD disability evaluation as 50 percent 
disabling, effective January 9, 2007.       


FINDINGS OF FACT

1.  For the period prior to January 9, 2007, the veteran's 
PTSD was productive of occupational and social impairment 
with reduced reliability and productivity but was productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood.    He has not been shown to have 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.  

2.  For the period beginning January 9, 2007, the veteran's 
PTSD has not been productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood.  He 
has not been shown to have obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; or difficulty in adapting to stressful circumstances 
and an inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  For the period prior to January 9, 2007, the criteria for 
an initial disability rating of 50 percent, but not more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.14, 4.130, Diagnostic Code (DC) 9411 (2007). 

2.  For the period beginning January 9, 2007, the criteria 
for a disability rating in excess of 50 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.14, 
4.130, DC 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2001, April 2004, 
September 2004, March 2005, and September 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims. 
 In March 2006 and March 2008, the RO also notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
See Goodwin v. Peake, No. 05-0876 (U.S. Vet. App. May 19, 
2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
January 2002 and January 2007, he was afforded formal VA 
psychiatric examinations.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claims.  Thus, the duties to notify and 
assist have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).


Prior to January 9, 2007

Since the initial grant of service connection, effective in 
September 2001, the veteran's PTSD has been assigned a 30 
percent rating.  In an appeal of an initial rating, 
consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board will thus consider entitlement to "staged ratings" 
in this case.  It is noted that the RO did, as noted above, 
stage the rating by assigning a 50 percent evaluation for 
PTSD effective in January 2007.
 
An October 2001 examination report noted that the veteran 
reported being depressed and feeling nervous all the time.  
He also reported often being angry and having frequent crying 
spells.  The veteran reported poor sleep, poor appetite, and 
no energy during the day.  He denied suicidal or homicidal 
ideations but reported frequent nightmares.  The veteran also 
indicated having auditory and visual hallucinations.   

Mental status examination revealed that the veteran was 
alert; and oriented to the correct day, location, and 
situation.  He was able to recall the past two Presidents 
(but gave Carter as preceding Clinton), was able to add and 
multiple, but was not able to name three countries in Europe.  
When asked to name three countries outside the U.S., the 
veteran answered with Vietnam, Hawaii, and Manila.  For 
abstract thinking, he was not able to explain the proverb 
given.  Immediate and recent memory were fair.  The examiner 
noted that the veteran was capable of behaving in a socially 
appropriate fashion during the examination.  He was polite, 
cooperative, able to concentrate well, and verbally interact 
without difficulties.  Additionally, the examiner commented 
that there were no severe difficulties with mental activities 
which would obviously interfere with working.  While the 
veteran reported difficulty with social interactions, the 
examiner found it difficult to determine if there was an 
underlying major mental health disease contributing to this 
in light of the veteran's ongoing alcoholism.  The examiner 
further added that the veteran's reports of being frequently 
depressed and nervous could be caused by alcohol dependence.  
Among the diagnoses was PTSD with a GAF score of 50.  

On VA examination in January 2002, the veteran reported 
hearing things, not being motivated to do anything, and being 
unemployed.  He also reported having delusions, 
hallucinations, homicidal ideations, panic attacks, impulse 
control problems, major changes in his daily activities, and 
taking alcohol.  The veteran also indicated having mood 
swings, being claustrophobic, having nightmares, and being 
suspicious/paranoid.  On mental examination, the veteran was 
alert and oriented to the correct date.  He listed the past 
three presidents as Bush, Clinton, and Carter; he was able to 
correctly add and multiple.  While the veteran was unable to 
name three countries in Europe, he was able to name three 
countries outside of the U.S.  He demonstrated some abstract 
thinking capabilities on similarities and differences but had 
difficulty interpreting proverbs.  His memory was intact.  He 
also told the examiner he did not want to hurt himself or 
others.  He saw dead people in his sleep but did not have 
visual hallucinations when he was awake.  As to auditory 
hallucinations, the veteran indicated that sometimes he 
thought he heard people outside late at night but denied any 
command hallucinations or ongoing dialogue with derogatory or 
critical remarks.  He indicated sometimes feeling depressed 
and often feeling angry.  The veteran complained of poor 
sleep and a poor appetite.  His energy level was also poor, 
and he was anxious in crowds or around loud noises with 
increased arousal and startle response.  The examiner noted 
that the veteran's PTSD symptoms included recurrent 
recollection of the traumatic event, persistent avoidance of 
stimuli associated with the trauma included markedly 
diminished participation in activities, feelings of 
detachment from others, difficulty falling or staying asleep, 
irritability or outbursts of anger, exaggerated startle 
response, and the disturbance affected his functioning.  

The examiner noted that the veteran demonstrated an 
appropriate ability to interact in an interview setting, and 
his thoughts were goal oriented and relevant without 
looseness of associations.  He was able to maintain his 
demeanor without any emotional outbursts.  The examiner 
indicated that the veteran's ongoing chronic heavy alcohol 
consumption was a more significant factor in any disability 
than his PTSD.  Among the diagnoses was PTSD and a GAF score 
of 50 was assigned.  

A January 2002 Social Security Administration psychiatric 
evaluation report noted that the veteran indicated that he 
cooked breakfast, did some housecleaning, made the bed, 
played dominoes, and drove.  He did not shop.  The veteran 
complained of sleep problems, nightmares, irritability, and 
chronic depression and nervousness.  He also indicated 
drinking all the time; and of having a poor appetite, poor 
energy, anger, crying spells, and auditory and visual 
hallucinations.  Preferring to work by himself, the veteran 
indicated having trouble getting along with people.  The 
examiner noted that the veteran had moderate restriction of 
activities of daily living; moderate difficulties in 
maintaining social functioning; and moderate difficulties in 
maintaining concentration, persistence, or pace.  As to 
functional capacity assessment, the examiner noted that the 
veteran was able to understand, remember, and carry out 
simple one-step tasks and some but not all more detailed 
tasks under routine supervision.  He could not relate 
effectively to the general public; he was able to work in a 
position in which he worked primarily alone with incidental 
contact with others.  The examiner further noted that the 
veteran would improve his vocational abilities if he 
abstained from alcohol.  Among the various diagnoses was 
PTSD.  

The veteran has consistently been assigned a GAF score of 50 
which reflects serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Based on the evidence, the Board finds that a rating of 50 
percent, but not more, for PTSD is warranted.  The veteran 
has demonstrated occupational and social impairment with 
reduced reliability and productivity.  The veteran has 
indicated having panic attacks, disturbances of motivation 
and mood, difficulty getting along with people, and 
difficulty with more complex tasks.  However, the veteran's 
symptoms are not productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood to 
warrant a rating in excess of 50 percent.  While he admits to 
suicidal ideation, he has not demonstrated obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.  On the contrary, the 
veteran has demonstrated goal oriented and relevant thoughts 
without looseness of association.  Accordingly, the veteran's 
PTSD more nearly approximates a 50 percent disabling 
evaluation.  

The Board further finds that, since the effective date of 
service connection, the veteran's disability has been 50 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.





Beginning January 9, 2007

Beginning January 9, 2007, the veteran's PTSD has been rated 
50 percent for PTSD. 

A January 9, 2007 VA examination report noted that the 
veteran was able to engage in a normal range and variety of 
activities of daily living without interruption of his 
typical daily routine.  He indicated that he spent his 
leisure time isolating himself and watching television.  The 
veteran reported having a girlfriend.  The veteran's PTSD 
symptoms included nightmares, auditory and visual 
hallucinations about Vietnam, and being intolerant to noise 
and fearful of others.  He reported persistent avoidant 
symptoms, such as social and emotional detachment; and 
arousal symptoms, such as anger, startle symptoms, and 
possibly hypervigilance.  

Upon examination, the veteran presented as logical, coherent, 
and relevant.  The examiner noted that the veteran was 
articulate, verbal, well-dressed, well-groomed, and overall 
mentally intact.  The examiner indicated that the veteran was 
generally cooperative, his social skills were good, and his 
speech was well understood.   Additionally, he was well 
oriented to time, place, person, and situation.  His affect 
was spontaneous, his reasoning was good, and his fund of 
general information was good.  The veteran exhibited no 
psychomotor slowing or agitation, but his short-term memory 
was poor.  He also indicated having fainting spills, 
blackouts, and clear sensorium.  

As to psychological symptoms, the examiner noted endorsements 
of anxiety and some depression sleep disturbances.  The 
veteran indicated appetite disturbance but  denied crying 
spells.  The veteran indicated anhedonia, nightmares, anger 
control problem towards his girlfriend, and feeling guilty 
after he becomes upset.  He indicated having auditory and 
visual hallucinations, and paranoid ideas.  He also isolated 
himself from others.  The veteran stated that he had 
homicidal ideas but denied being suicidal.  

The examiner noted that the veteran's behavior problems have 
to do with his violent impulsive acts; his wives have 
complained about his disagreeable behavior.  The veteran 
indicated having difficulty in relationships.  As to social 
and occupational functioning, the veteran denied ever having 
difficulties in employment situations and stated that he had 
never been fired.  The examiner opined that the veteran's 
violent behavior and his problems generally were not 
necessarily associated with PTSD.       

The examiner found that the veteran's PTSD was worse than 
measured in the past and that it was as likely as not that 
his PTSD was causing some psychotic symptoms.  He also found 
that veteran had credibility issues.  Additionally, the 
veteran's substance abuse was not secondary to his PTSD.  The 
examiner noted that the veteran's forgetfulness, sleep 
disturbance, panic attacks, and violent behavior were 
separate issues and a function of his anti-social personality 
disorder.  A GAF score of 50 was assigned.  

The veteran has been assigned a GAF score of 50 which 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See 38 C.F.R. § 
4.130 [incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes].

Based on the evidence, the Board does not find a rating in 
excess of 50 percent for PTSD has been met.  The veteran's 
symptoms are not productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood.  While 
he has reported being suicidal, he has not been shown to have 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.  In fact, the veteran has 
demonstrated that he is logical, coherent, and relevant.  He 
is articulate with a spontaneous affect and possessing good 
reasoning.  The veteran has also been noted to be well-
groomed, well-dressed with good social skills, and denied 
ever having had difficulties in employment situations.  
Therefore, a rating in excess of 50 percent for PTSD has not 
been met.   

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests this disability alone 
prevented him from working as his various physical 
disabilities are his impediment to employment.  In any case, 
the existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the period prior to January 9, 2007, entitlement to an 
initial disability rating of 50 percent, but not more, for 
PTSD is allowed, subject to the regulations governing the 
award of monetary benefits.
 
For the period beginning January 9, 2007, entitlement to a 
disability rating in excess of 50 percent for PTSD is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


